Exhibit 99.(a)(1)(E) NOTICE OF CHANGE IN ELECTION FROM ACCEPT TO REJECT If you previously elected to accept First Solar, Inc.’s (“First Solar”) offer to amend certain options held by its employees (the “Offer”), and you would like to change your election and reject the Offer, you must sign this Notice and hand-deliver or scan and emailit toyour local Human Resources Departmentbefore 11:59 p.m., MST, on July 5, 2007, unless the Offer is extended.If you have questions regarding the process for returning this Notice, pleasecontact your local Human Resources Department. To First Solar: I previously received a copy of the Offer to Amend documents (dated June 5, 2007), including all of its attachments, the cover letter and an Election Form.I signed and returned the Election Form(s), in which I elected to accept the Offer to amend my Eligible Option(s) (as defined in my Election Form).I now wish to change that election and reject the Offer to amend my Eligible Option(s).I understand that by signing this Notice and delivering it pursuant to the instructions above, I will be able to withdraw my election to participate in the Offer and reject the Offer instead.I have read and understand all of the terms and conditions of the Offer. I understand that in order to reject the Offer, I must sign and deliver this Noticeto First Solar by hand-delivery oremail tomy local Human Resources Department before 11:59 p.m., MST, on July 5, 2007, or if First Solar extends the deadline to amend the Eligible Option(s), before the extended expiration of the Offer. By rejecting the Offer, I understand that my Eligible Option(s) will not be amended and will continue to be governed by the terms of the existing option agreement(s) between First Solar and me. I have completed and signed the following exactly as my name appears on my original Election Form.By executing this form, I hereby bind my successors, assigns and legal representatives. I do not accept the Offer to amend the following Eligible Option(s): Grant Number Grant Date Exercise Price Shares Outstanding Optionee Signature Date Name (Please Print) Employee ID/Social Security Number Email Address
